Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,319,375. Although the claims at issue are not identical, they are not patentably distinct from each other because  the claims in the present application define an invention that is merely an obvious variation of the invention claimed in the patent for the following reasons. Comparing the subject matters of the two documents, it is clear that all the elements of the application claim for example claim 2 of the present application are to be found in the patent claim 5. The difference is claim 5 of the patent comprises many more elements and much more specific than claim 2. Therefore claim 5 of the patent in effect represents a species of the generic invention of the present application claim, thus claim 2 of the present application is anticipated by the parent claim 5.
Independent claims 12 and 19, correspond to claims to 1 and 14 of the patent.
The dependent claims do not introduce any limitation that is not anticipated in the patent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-7, 10-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 8,660,839).
As to claim 2, Kuo teaches a computer-implemented method, comprising: receiving/recording audio input data corresponding to an utterance received by a voice communications device (#514); 
Determining a recipient identifier (message receiver “whom”) from the audio data (Pars.28, 34);
determining a messaging intent/concept/command represented by the audio input data (Fig.10, Pars.26, 32-33); 
determining a beginning of a message payload (what the message is) (#410, #516)
and generating/composing audio message data, the audio message data accessible according to the recipient identifier, and the audio message data including the message payload “The following is a possible composed transmitted message speech 432 by message composer 430: "daddy, the following is the message from mother, `time to take out the garbage`". (Pars.33, 55; Fig.11, #1116, Fig.16).

    PNG
    media_image1.png
    342
    667
    media_image1.png
    Greyscale

Kuo doesn’t explicitly teach where the audio is received in response to detection of a wakeword. However, Official Notice is taken that activating speech recognition devices in response to wakeword such as the name of the device is common and well known in the art and would be obvious in Kuo’s system for the purpose activating the device only when it is needed, thereby reducing power consumption by the device. (for such teaching see for ex., US 2014/0163978)
As to claim 3, Kuo teaches determining a slot/tags corresponding to the messaging intent, the tag including a target slot and a message payload slot; determining data associated with the target slot; determining data associated with the message payload slot; and determining the recipient identifier and the message payload based upon the locations of the data associated with the target slot the data associated with the message payload slot, with respect to the audio input data (Pars. 28-30; Fig.9). 
As to claim 4, Kuo teaches performing automated speech recognition (ASR) on the audio input data to generate text (Figs.7, 8).
As to claim 5, Kuo teaches determining, by performing natural language processing (NLP) on the tokenized text data, at least the messaging intent/concept, a first word corresponding to the target slot and the message payload slot, and additional words corresponding to the message payload slot (Pars.28-34; Figs.7-10).
As to claim 6, Kuo teaches wherein the voice communications device is associated with an account/ID (Fig.8).
As to claim 7, Kuo teaches wherein the audio message data includes sender information based at least in part on the account (Figs.11-16).
As to claim 10, Kuo teaches determining that the recipient identifier is unable to be determined with at least a minimum level of confidence based on the audio input data; causing additional audio input data to be received, the additional audio input data including additional identifying information for a target of the messaging intent; and determining the recipient identifier based upon the additional identifying information (Pars.47-51; Fig.7, 730).
As to claim 11, Kuo teaches determining message text data corresponding to the message payload slot; and sending the message text data for access by a recipient device associated with the recipient identifier (Figs.11-16, 19).
Regarding claims 12-16 and 18-20, the claimed systems comprising the steps addressed for the claims above are analogous therefore rejected as being unpatentable over Kuo et al. for the foregoing reasons.
Claim(s) 8-9, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 8,660,839) and in view of Williams et al. (US 2004/0252679).
As to claims 8 and 17, 21, Kuo teaches determining, for the audio input data, an identity of a user having spoken the utterance (message originator); and sending the message to the identified recipient. Kuo doesn’t explicitly teach a contact list and determining the recipient based on contact list. However, Williams in same field teaches receiving audio input, determining the message intent and intended recipient from the audio message and transmitting the message where the recipient is identified by consulting an address book of the sender (Figs.6, 12; Pars.56-58). 
    PNG
    media_image2.png
    640
    391
    media_image2.png
    Greyscale

 The modification would be obvious to one of ordinary skill in the art before the time of applicant’s invention in order to determine the recipient.
 As to claims 9 and 21, Williams teaches wherein the recipient identifier is a device identifier or an address (Pars.56-58).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615. The examiner can normally be reached monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ABEBE/Primary Examiner, Art Unit 2657